Case 1:19-cr-00059-LO Document 168-8 Filed 11/23/20 Page 1 of 1 PagelD# 1365

  

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL, RULE OF EVIDENCE 202(11)

 

1, (name), attest under penalties of perjury (or criminal
punishment for false statement or false attestation) that I am employed by
Ven Z0V) Wi YEACSS (business), and that my official title is
Covel now (title), [atm a custodian of records for such business
entity. I state that each of the records attached hereto is the original record or a true duplicate of the
original record in the custody of VEZ aA Wi (edt esf$ (business), and that I am
the custodian of the attached records consisting of | cD pages: [have provided the following
records to the United States:

subscriber tte lis py 43-0 BO.

 

 

 

 

 

 

 

 

 

 

 

 

I further state that:

FROM U. & ATTY OFC . (TUE) 9 2'14 15:27/8T. 15:26/N0. 4864613909 P 4

A. all records attached to this certificate were: wands at or near the time of the occurrence

of the matters set forth, by, or from information travismitted by, a person with
knowledge of those matters;
B. such records were kept in the course of a regularly conducted business activity of
Ven IZom_\V \yeALe? (business); and
C. such records were made by \OniZn_ \WV eA, (business) as
a regular practice.
I further state that this certification is intended to satisfy Rule 902(1)) of the Federal Rules of

fin’ eles

¥ \2, 2014

 

14-1 / 14G)2831 ‘SRS

(Phoney

 

Bors Vile A Reoluinator (NS OAL
bras -< ( -S242-

GOVERNMENT
EXHIBIT

GQO-C
